Exhibit CONVERSION AGREEMENT This CONVERSION AGREEMENT (the “Agreement”) is made effective as of March 20, 2008, by and between V. Jeffrey Harrell (the “Harrell”), and China Logistics Group, Inc., a Florida corporation, with its registered office located at 888 East Las Olas Boulevard, Suite 710, Ft. Lauderdale, Florida 33301 (“China Logistics”). W I T N E S S E T H: WHEREAS, Harrell is owed compensation from China Logistics for services rendered in the amount of $448,985 (the “Accrued Compensation”); WHEREAS, Harrell agreed to convert the
